Contrary to the father’s contention, the Family Court properly denied his objections. The father failed to establish a ground for downward modification of his child support obligation, as set forth in a stipulation of settlement that was incorporated but not merged in the parties’ judgment of divorce. The father failed *1002to demonstrate an unanticipated and substantial change in circumstances since the time of the stipulation to justify a downward modification (see Matter of Perrego v Perrego, 63 AD3d 1072 [2009]; Matter of Westenberger v Westenberger, 23 AD3d 571 [2005]; Matter of Brunetti v Brunetti, 22 AD3d 577 [2005]; Matter of Yourman v Yourman, 216 AD2d 308 [1995]), or that his change in circumstances was not of his own making (see Matter of Connolly v Connolly, 39 AD3d 643 [2007]; Baffi v Baffi, 24 AD3d 578 [2005]). Rivera, J.P., Dillon, Miller and Roman, JJ., concur.